 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   FRANK FERNANDO MADRID,              )                 Case No. 2:19-CV-01421-KJN
                                         )
11         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16   ____________________________________)

17          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18
     the time 32 Days to January 24, 2020, for Plaintiff to file his Opening Brief, in accordance with the
19
     Court’s Scheduling Order. This is Plaintiff's first request for an extension. It is requested due to a
20
     heavy workload leading up to the holidays in addition to family Christmas plans.
21

22          The parties further stipulate that the Court’s Scheduling Order be modified accordingly.

23                                                  Respectfully submitted,
24
     Date: December 12, 2019                        JACQUELINE A. FORSLUND
25                                                  Attorney at Law

26                                                  /s/Jacqueline A. Forslund
                                                    JACQUELINE A. FORSLUND
27

28                                                  Attorney for Plaintiff

     Madrid v. Saul                  Stipulation and Proposed Order    E.D. Cal. 2:19-cv-01421-KJN
 1
     Date: December 12, 2019                   MCGREGOR W. SCOTT
 2                                             United States Attorney
 3
                                               DEBORAH STACHEL
                                               Regional Chief Counsel, Region IX
 4                                             Social Security Administration
 5                                             /s/Inseon Jeong for Carolyn Chen
 6
                                               INSEON JEONG FOR CAROLYN CHEN
                                               Special Assistant United States Attorney
 7                                             *By email authorization

 8                                             Attorney for Defendant
 9

10                                              ORDER

11   APPROVED AND SO ORDERED.
12

13   Dated: December 17, 2019

14

15   madr.1421

16

17

18

19

20

21

22

23

24

25

26

27

28

     Madrid v. Saul             Stipulation and Proposed Order   E.D. Cal. 2:19-cv-01421-KJN
